Exhibit 10.7

 

SETTLEMENT AND MUTUAL RELEASE

 

THIS SETTLEMENT AND MUTUAL RELEASE is entered into this 1st day of May, 2014 by
and between LDK Solar International Company Limited ("LDK HK") and Solar Power,
Inc. ("SPI") in consideration of SPI payment to LDK Solar Co., Ltd and its
subsidiaries ("LDK Group") or its designated agent and for such other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:

 

1.

SPI and its subsidiary currently owes LDK Group the principal netted sum of
US$46,364,415.57 on or before December 31, 2013.

   

2.

In order to forever settle this matter and resolve any and all disputes related
to the agreements between SPI and LDK, SPI has agreed to pay and LDK HK has
agreed and will cause LDK Group to accept the sum of $ 28,000,000.00 in full
settlement of the claim of LDK Group. The discounted amount will be discussed
and allocated internally in LDK Group. SPI will waive all the price discount
claim by the end users for uninstalled modules on project sites.

   

3.

SPI agrees to pay said sum to LDK or its designated agent the sum of
$28,000,000.00 on or before December 31, 2014.

 

WHERFORE in consideration of the covenants and promises recited above, the
parties on behalf of themselves, their partners, affiliates, parents,
successors, assigns and their respective officers, directors, shareholders,
employees and agents, hereby release, cancel, forgive and forever discharge the
other from all actions, claims, demands, damages, obligations, liabilities,
controversies and executions of any kind or nature whatsoever, whether known or
unknown, whether suspected or not, which may have arisen, or shall arise by
reason of the incident and claim described above and does specifically waive any
claim or right to assert any cause of action or claim or demand which has
through oversight or error intentionally or unintentionally or through mutual
mistake may have been omitted from this release.

 

THIS RELEASE constitutes the full understanding and agreement of the parties and
shall be interpreted under the laws of the State of California.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREFORE, the parties have caused their signatures of their duly
authorized officers to be set forth on the day and year first written above.

 

 

 

 

/s/

 

 

 

/s/

LDK Solar International Company Limited

Solar Power, Inc.

 